DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restriction
1.	A telephone call was made to Judith Crowley on 7-20-21 to request an oral election to the above restriction requirement, which resulted in an election of an integrated circuit (IC) structure claims 1-14 without traverse.

2. 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-14, drawn to an IC structure, classified in class: H01L23/495
II.    Claim 15-22, drawn to a method of manufacturing an IC, classified in class: H01L21/56

The inventions are independent or distinct, each from the other because: Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case unpatentability of Group I invention would not necessarily imply unpatentability of the process of the group II invention, since the device of group I invention could be made by the processes different from those of group II invention.
For example, forming the terminal ends of the first and second leads for pin-through attachment.

(a)    the inventions have acquired a separate status in the art in view of their different classification (for example, the IC having a molded lead frame (LF) configuration and a method of molding a LF respectively);
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
(d)    the prior art applicable to one invention may not be applicable to another invention; and/or
e) the inventions may raise different non-prior art issues under 35 U.S.C. 112, first and second paragraphs.

In this case, for at least the reason [see (a) and (c) above] that the examination and search of a plurality of separate and distinct inventions does create a serious burden on the examiner.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and
specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Allowable Subject Matter
3.   	Claims 1-14 are allowed.
Claims 15-22, non-elected without traverse, have been canceled. 


Examiner’s Amendment
4. 	An examiner's amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
A. 	Cancel claims 15-22.

Authorization for this examiner's amendment was given in a telephone interview
with Judith Crowley on 8-12-21.

Reasons for Allowance
5.    	Closest Prior Art: Babulano et al., (US Pat. Appln. Pub. 20160377689). 

6.	The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “a semiconductor die supported by the first surface of the paddle, wherein the at least one first lead is electrically coupled to the semiconductor die and the at least one second lead is electrically isolated from the semiconductor die” and “a first mold material configured to enclose the semiconductor die and the paddle; and a second mold material configured to enclose at least a portion of the first mold material, wherein the terminal end of the at least one first lead and the terminal end of the at least one second lead are external to the second mold material” in a molded lead frame having a current sensor integrated circuit (IC).     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”		

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663. The examiner can normally be reached on 10:30AM-8:30PM. 		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/NITIN PAREKH/
Primary Examiner, Art Unit 2811